USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES SED
KNOCK KNOCK CITY, CO.. DOC #:
DATE FILED: _ 3/27/2020
Plaintiff,

-against- 20 Civ. 438 (AT)
CITYSTASHER LTD.., d/b/a Stasher, JACOB ORDER
WEDDERBURN-DAY, and ROE COMPANIES
1-50,

Defendants.

 

 

ANALISA TORRES, District Judge:

On January 21, 2020, the Court directed the parties to submit a joint letter and proposed case
management plan by March 25, 2020. ECF No. 10. That submission is now overdue. Accordingly,
it is hereby ORDERED that the parties file a joint letter and proposed case management plan by
March 30, 2020.

The initial pretrial conference will be held telephonically. The parties are directed to call:
888-398-2342 or 215-861-0674, access code: 5598827, on April 1, 2020, at 2:30 p.m.

SO ORDERED.

Dated: March 27, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
